The defendant was indicted and convicted for distilling, making, or manufacturing alcoholic, spirituous, or mixed liquors since January 25, 1919, and sentenced to the penitentiary for a term of not less than 13 months nor more than 4 years. There was no exception taken to any of the rulings on the testimony, no given or refused charges, nor motion to set aside the verdict and grant defendant a new trial, and while there is a bill of exceptions, setting out all the testimony, no question is presented therein for our consideration. We have examined the record, and there is no error. Therefore the judgment of conviction must be affirmed. Affirmed.